As filed with the Securities and Exchange Commission on May 19, 2008 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Central Vermont Public Service Corporation (Exact name of registrant as specified in its charter) Vermont (State or other jurisdiction of incorporation or organization) 03-0111290 (IRS Employer Identification No.) 77 Grove Street Rutland, Vermont 05701 (800) 649-2877 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) DALE A. ROCHELEAU, ESQ. Senior Vice President, General Counsel and Corporate Secretary Central Vermont Public Service Corporation 77 Grove Street Rutland, VT 05701 (800) 649-2877 FRANK LEE, ESQ. Day Pitney LLP 7 Times Square New York, NY 10036 (212) 297-5800 (Names, addresses, including zip codes, and telephone numbers, including area codes, of agents for service) Approximate date of commencement of proposed sale to the public:From time to time after the effective date of this registration statement as determined by market conditions. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box:¨ If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. ¨ If this form is a post-effective amendment to a registration statement files pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filerx Non-accelerated filer ¨Smaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered (1) Proposed maximum offering price per share (2) Proposed maximum aggregate offering price (2) Amount of registration fee (2) Shares of Common Stock, $6 Par Value 2,750,000 $22.66 $62,315,000.00 $2,449.00 (1) Pursuant to Rule 416(a) of the Securities Act of 1933, as amended, this registration statement also registers such additional shares of common stock of the registrant as may hereafter be offered or issued to prevent dilution resulting from stock splits, stock dividends, recapitalizations or other capital adjustments. (2) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) under the Securities Act, based on the average of the high and low prices of the shares of common stock reported on the New York Stock Exchange on May 14, 2008. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. SUBJECT TO COMPLETION, DATED MAY 19, 2008 The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Prospectus 2,750,000 Shares Central Vermont Public Service Corporation Common Stock We may offer, from time to time and in one or more offerings, up to 2,750,000 shares of our common stock. This prospectus provides a general description of the securities we may offer.Each time we sell securities we will provide specific terms of the securities offered in a supplement to this prospectus.The prospectus supplement may also add, update or change information contained in this prospectus.You should read this prospectus and the applicable prospectus supplement carefully before you invest in any securities.This prospectus may not be used to consummate a sale of securities unless accompanied by the applicable prospectus supplement. Our common stock is traded on the New York Stock Exchange under the symbol “CV.”On May 14, 2008, the closing price of our common stock on the New York Stock Exchange was Investing in our securities involves risks.See “RISK FACTORS” beginning on page 8 for information you should consider before buying these securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. We may sell these securities on a continuous or delayed basis directly, through agents, dealers or underwriters as designated from time to time, or through a combination of these methods.We reserve the sole right to accept, and together with any agents, dealers and underwriters, reserve the right to reject, in whole or in part, any proposed purchase of securities.If any agents, dealers or underwriters are involved in the sale of any securities, the applicable prospectus supplement will set forth any applicable commissions or discounts.Our net proceeds fromthe sale of securities also will be set forth in the applicable prospectus supplement. The date of this prospectus is , TABLE OF CONTENTS Page About this Prospectus 1 Where You Can Find More Information 1 Cautionary Statements Regarding Forward-Looking Statements 2 Our Company 3 Risk Factors 8 Use of Proceeds 12 Description of Our Capital Stock 12 Anti-Takeover Effects of Our Articles of Association, By-laws and Vermont Law 14 Plan of Distribution 16 Legal Matters 17 Experts 18 The terms “we,”“our,” “us”and “the Company,”as used in this prospectus, refer to Central Vermont Public Service Corporation together with its subsidiaries. ABOUT THIS PROSPECTUS This prospectus is part of a registration statement on Form S-3 that we filed with the Securities and Exchange Commission, or SEC, utilizing a “shelf” registration process.Under this shelf process, we may offer the securities described in this prospectus in one or more offerings.This prospectus provides you with a general description of the securities we may offer.Each time we use this prospectus to offer securities, we will provide a prospectus supplement that will contain specific information about the terms of that offering and the manner in which the securities will be offered.The prospectus supplement may also add, update or change the information contained in this prospectus.If there is any inconsistency between the information in this prospectus and the prospectus supplement, you should rely on the information in that prospectus supplement.You should read carefully both this prospectus and any prospectus supplement together with the additional information described below under the heading “Where You Can Find More Information.” When acquiring any securities discussed in this prospectus, you should rely only on the information contained in this prospectus and the prospectus supplement, including the information incorporated by reference.Neither we, nor any underwriters, dealers or agents, have authorized anyone to provide you with different information.We are not offering the securities in any state where such an offer is prohibited.You should not assume that the information in this prospectus, any prospectus supplement or any document incorporated by reference is truthful or complete at any date other than the date mentioned on the cover page of those documents. WHERE YOU CAN FIND MORE INFORMATION We currently file annual, quarterly and current reports and other information with the SEC. This information is available at the SEC’s Public Reference Room at:Public Reference Room, treet, N.E., Washington, DC 20549.Information on the operation of the Public Reference Room may be obtained by calling the SEC at (800) SEC-0330.Our SEC filings are also available to the public from commercial document retrieval services and at the Internet website that the SEC maintains at http://www.sec.gov. The following documents, including all exhibits thereto, are “incorporated by reference” into this prospectus, which means that important information is disclosed by referring to those documents.We incorporate by reference the documents listed below and any future filings (other than, in each case, documents or information deemed to have been furnished and not filed in accordance with SEC rules, including Current Reports on Form 8-K furnished under Item 2.02 and Item 7.01, including any financial statements or exhibits relating thereto pursuant to Item 9.01) made by us with the SEC under Sections 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934, as amended, or the Exchange Act, until all of the securities being offered under this prospectus are sold.Any statement contained in this prospectus or in any document incorporated or deemed to be incorporated by reference into this prospectus will be deemed modified or superseded for the purposes of this prospectus to the extent that a statement contained in this prospectus or any subsequent filed document which also is, or is deemed to be, incorporated by reference into this prospectus modifies or supersedes that statement.Any statement so modified or superseded will not be deemed, except as so modified or superseded, to constitute a part of this prospectus. 1. Our Annual Report on Form 10-K for the year ended December 31, 2007. 2. Our Quarterly Report on Form 10-Q for the quarter ended March 31, 2008. 3. Our Current Reports on Form 8-K filed with the SEC on January 4, 2008, January 31, 2008, February 29, 2008 and May 15, 4. Our Proxy Statement, dated March 28, 5. The description of our common stock contained in the Company's registration statementon Form 8-A pursuant to Section 12(b), as amended. 1 Documents incorporated by reference, including all exhibits thereto, are available from us without charge. You may obtain documents incorporated by reference in this prospectus by writing or telephoning: Central Vermont Public Service Corporation 77 Grove
